663 F.3d 1033 (2011)
VETERANS FOR COMMON SENSE, a District of Columbia nonprofit organization; Veterans United for Truth, Inc., a California nonprofit organization, representing their members and a class of all veterans similarly situated, Plaintiffs-Appellants,
v.
Eric K. SHINSEKI, Secretary of Veterans Affairs; United States Department of Veterans Affairs; James P. Terry, Chairman, Board of Veterans' Appeals; Michael Walcoff, Acting Under Secretary, Veterans Benefits Administration; Bradley G. Mayes, Director, Compensation and Pension Service; Robert A. Petzel, M.D., Under Secretary, Veterans Health Administration; Pritz K. Navara, Veterans Service Center Manager, Oakland Regional Office, Department of Veterans Affairs; United States of America, Defendants-Appellees.
No. 08-16728.
United States Court of Appeals, Ninth Circuit.
November 16, 2011.
Gordon P. Erspamer, Esquire, Senior Counsel, Arturo Jorge Gonzalez, Esquire, Ryan George Hassanein, Natalie Naugle, Counsel, Stacey Michelle Sprenkel, I, Morrison & Foerster LLP, San Francisco, CA, Deanne Maynard, Counsel, Morrison & Foerster LLP, Washington, DC, Sidney M. Wolinsky, Esquire, Ronald Elsberry, Disability Rights Advocates, Berkeley, CA, for Plaintiffs-Appellants.
Daniel E. Bensing, Esquire, Kyle R. Freeny, Esquire, William Kanter, Esquire, Charles W. Scarborough, Esquire, James J. Schwartz, Esquire, Ronald J. Wiltsie, II, DOJ-U.S. Department of Justice, Washington, DC, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge W. FLETCHER did not participate in the deliberations or vote in this case.